DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/29/22 has been entered.
Note that the examined claims are the claims entered in the supplemental amendment filed on 5/26/22, due to a numbering issue on the amendment entered on 4/29/22. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-9, 12-14, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grandfield et al. (2011/0184456) in view of Cauthen, III et al. (2007/0100348).
Grandfield discloses the following claimed limitations:
Claim 1: A reperfusion device for an occluded vessel, the device comprising: a framework of struts (12) (Fig. 1a) connected to a shaft (40, 42) (Fig. 1a), the struts forming a porous body (Fig. 1a) comprising a collapsed delivery configuration (Fig. 13a-c and abstract) stored in a microcatheter (Fig. 13a-c and abstract) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Fig. 13a-c and abstract); and one or more indicator bands (60) (Fig. 1a) disposed on the shaft (Fig. 1a and [0091]) and configured to indicate when a distal end of the shaft is approaching the distal end of the microcatheter (Fig. 1a and [0091] where under fluoroscopy the indicator is capable of indicating when the distal end of the shaft is approaching the distal end of the microcatheter); the framework of struts being constructed from a material visible under fluoroscopy ([0091]) and recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Fig. 13a-c and abstract).
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2: Wherein the framework of struts is formed from one or more of a superelastic material, a wire, a strip, or a sheet ([0072]).
Claim 6:   Wherein the framework of struts comprises one or more coatings visible under fluoroscopy ([0091]).
Claim 7: Wherein the framework of struts comprises one or more marker bands visible under fluoroscopy ([0091]).
Claim 8: Wherein the framework of struts is formed from a tube ([0072]) comprising platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
Note that the claimed phrase “formed from a tube ” can be treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 9, 14, 18: 
Grandfield discloses all the limitations discussed above including that the tube is formed by: laser cutting the framework of struts (Fig. 1a and [0072]) however Grandfield does not specify that the tube is heated and electropolished. 
However, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 
Claims 12, 13, and 17: See rejections above.
Grandfield teaches all the claimed limitations discussed above however, Grandfield does not disclose that the indicator bands are recessed surface of the shaft to provide a tactile feedback . 
Cauthen discloses a medical device with a shaft (428) which include a tactile indicator (recess between 442 as seen in the figure below) which is a recessed surface to provide a tactile feedback (see figure below, [0140], and [0150]). 
Note that in paragraph [0140], Cauthen states   “Detection features described herein may be of a variety of shapes and affixed to the devices or delivery tools (for example, welding ribs onto the surface of the delivery tool, affixing a flexible filament member to the T-anchor) or be incorporated as an integral component thereof (for example, laser cutting or stamping tabs out of a portion of needle 428, injection molding tabs as part of T-anchor 316”; hence Cauthen does disclose a recessed surface that provides tactile feedback ([0140] and [0150]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Grandfield with a tactile indicator in view of the teachings of Cauthen, in order to indicate that the distal tip of the shaft has reached the desired location ([0150]).

    PNG
    media_image1.png
    829
    467
    media_image1.png
    Greyscale


Claims 1, 9-12, 15-17, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kleshinski (6,245,012) in view of Grandfield et al. (2011/0184456) and further in view of Cauthen, III et al. (2007/0100348).
Kleshinki discloses reperfusion device for an occluded vessel, the device comprising: a framework of struts (10) (Fig. 1) connected to a shaft (11, 50) (Fig. 1-2), the struts forming a porous body (Fig. 1) comprising a collapsed delivery configuration (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) being stored in a microcatheter (Col. 3 Lines 60-67 and Col. 4 Lines 33-55) and an expanded deployed configuration when delivered to an occlusion and distal of the microcatheter (Col. 3 Lines 60-67 and Col. 4 Lines 33-55); and one or more indicator bands (78, 80) disposed on the shaft (Fig. 2) and configured to indicate when a distal end of the shaft is approaching the distal end of the microcatheter (Fig. 2 and Col. 5 Lines 53-56); the framework recovering its shape in the expanded deployed configuration automatically once released from the collapsed delivery configuration (Col. 3 Lines 60-67 and Col. 4 Lines 33-55).
It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Kleshinski further discloses that the framework of struts further comprises a porous inner body flow channel (14) internal to the porous body (Fig. 1), the porous body comprising an outer tubular body (22) radially surrounding the porous inner body flow channel during both the collapsed delivery configuration and the expanded deployed configuration (Fig. 1 and Col. 4 Lines 33-55), wherein a clot reception space (space created between the outer member and the wires of the inner body as seen in Fig. 1) is defined between the outer tubular body and the porous inner body flow channel (Fig. 1); and the porous inner body flow channel comprising: a tubular main body portion (tubular middle area seen in Fig. 1); and a closed distal portion (distal area that connects to ring 30 as seen in Fig. 1; wherein the closed distal portion and a distal portion of the outer tubular body collectively define a protective structure including a plurality of fibers comprising a distal net (26) (Fig. 1).
With respect to claim 9, the claimed phrase “tube is formed by: laser cutting the framework of struts; then heat setting the tube; and then	electropolishing the tube to create the framework of struts” is being treated as a product by process limitation. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113.	
Kleshinski teaches all the claimed limitations discussed above however, Kleshinski does not disclose the material of the device being made of a material visible under fluoroscopy, made of a superelastic material blended with platinum.
Grandfield discloses all the limitations as seen in the 102 rejection above including that the framework of struts being constructed from a material visible under fluoroscopy ([0091]), and wherein the framework of struts comprises platinum ([0091] since it is coated with platinum) and superelastic material ([0072] where it uses Nitinol which is a superelastic material).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Kleshinski with the materials used in Grandfield, in order to provide the capability of fluoroscopic imaging during the procedure. 
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Kleshinski in vies of Grandfield teaches all the claimed limitations discussed above however, Kleshinski in view of Grandfield does not disclose that the indicator bands are recessed surface of the shaft to provide a tactile feedback . 
Cauthen discloses a medical device with a shaft (428) which include a tactile indicator (recess between 442 as seen in the figure above) which is a recessed surface to provide a tactile feedback (see figure above, [0140], and [0150]). 
Note that in paragraph [0140], Cauthen states   “Detection features described herein may be of a variety of shapes and affixed to the devices or delivery tools (for example, welding ribs onto the surface of the delivery tool, affixing a flexible filament member to the T-anchor) or be incorporated as an integral component thereof (for example, laser cutting or stamping tabs out of a portion of needle 428, injection molding tabs as part of T-anchor 316”; hence Cauthen does disclose a recessed surface that provides tactile feedback ([0140] and [0150]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Kleshinski in view of Grandfield with a tactile indicator in view of the teachings of Cauthen, in order to indicate that the distal tip of the shaft has reached the desired location ([0150]).

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 
Applicant argues that Grandfield does not disclose that the indicator is configured to indicate when a distal end of the shaft is approaching the distal end of the microcatheter. 
The examiner disagrees, as stated in the rejection above, the indicator of Grandfield is capable of indicating when a distal end of the shaft is approaching the distal end of the microcatheter by using fluoroscopy ([0091]).
In response to applicant's argument that the prior art does not teach that the indicator is configured to indicate when a distal end of the shaft is approaching the distal end of the microcatheter, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant further argues that the cited prior art does not teach a recessed indicator band as claimed. 
The examiner disagrees, as stated above, Cauthen discloses a tactile indicator (recess between 442 as seen in the figure above) which is a recessed surface to provide a tactile feedback (see figure above, [0140], and [0150]). Cauthen states in paragraph [0140],  “Detection features described herein may be of a variety of shapes and affixed to the devices or delivery tools (for example, welding ribs onto the surface of the delivery tool, affixing a flexible filament member to the T-anchor) or be incorporated as an integral component thereof (for example, laser cutting or stamping tabs out of a portion of needle 428, injection molding tabs as part of T-anchor 316”; hence Cauthen does disclose a recessed surface that provides tactile feedback ([0140] and [0150]).
In response to applicant's argument that Cauthen is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Cauthen is a medical device where the examiner is using it to teach indicator bands on delivery devices such as shafts or needles. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771